Citation Nr: 0705861	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for myopia and 
presbyopia with astigmatism.

2.	Entitlement to service connection for a urinary tract 
infection.

3.	Entitlement to service connection for low back pain.

4.	Entitlement to service connection a bilateral shoulder 
condition, variously diagnosed as right shoulder 
bursitis and left shoulder arthritis (claimed as 
shoulder pain, bursitis, chronic neck pain, and sleep 
disruption).

5.	Entitlement to service connection for anemia.

6.	Entitlement to an initial compensable rating for eczema 
of the left lower leg, and variously diagnosed as 
seborrehic dermatitis of the scalp and eczema craquele´ 
of the legs (hereinafter referred to as a "skin 
disability").

7.	Entitlement to an initial compensable evaluation for 
left carpal tunnel syndrome (claimed as finger and hand 
pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
November 1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board notes that the December 2002 rating decision on 
appeal also granted service connection and an initial 
noncompensable rating for hypertension for which the veteran 
submitted a timely notice of disagreement.  However, in April 
2004, the RO awarded a 10 percent disability rating for the 
veteran's service-connected hypertension and her May 2004 
substantive appeal did not address the matter of an increased 
rating for hypertension.  As such the Board will confine its 
consideration to the issues as set forth on the decision 
title page. 





FINDINGS OF FACT

1.	The competent and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed myopia and presbyopia with astigmatism is 
related to the veteran's period of active military 
service.  These are refractive errors of the eyes and 
not disabilities for which compensation is paid.

2.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed urinary tract infection is related to the 
veteran's active military service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed low back pain is related to the veteran's 
period of active military service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed right shoulder bursitis and left shoulder 
arthritis (claimed as shoulder pain, bursitis, chronic 
neck pain, and sleep disruption) is related to the 
veteran's period of active military service nor was left 
shoulder arthritis manifested within a year of her 
discharge from service.

5.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed anemia is related to the veteran's period of 
active military service.

6.	The objective and competent medical evidence of record 
is in equipoise as to whether the veteran's service- 
connected eczema is manifested by eruption on an exposed 
area, including her face and cheeks, but with no 
evidence of more than slight recurrent itching, without 
exfoliation or exudation.

7.	The veteran's service-connected eczema is not 
disfiguring and does not extend over an area that is at 
least five percent of her entire body; nor are there are 
symptomatic scars or areas of disfigurement or any 
limitation of function and the warts do not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 
less than six weeks during a 12-month period.

8.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected left 
carpal tunnel syndrome (claimed as finger and hand pain) 
is manifested by subjective complaints of pain, 
numbness, and tingling in the minor hand.


CONCLUSIONS OF LAW

1.	Myopia and presbyopia with astigmatism were not incurred 
during active military service and are refractive errors 
of the eyes.  38 U.S.C.A. §§ 1131, 5100-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.	A urinary tract infection was not incurred during the 
veteran's period of active military service.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.	Low back pain was not incurred during the veteran's 
period of active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2005): 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

4.	A bilateral shoulder disorder, variously diagnosed as 
right shoulder bursitis and left shoulder arthritis 
(clamed as shoulder pain, bursitis, chronic neck pain, 
and sleep disruption) was not incurred during the 
veteran's period of active military service, nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103-5103A, 
5107 (West 2002 & Supp. 2005): 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.07, 3.309 (2006).

5.	Anemia was not incurred during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005): 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

6.	Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent rating, but no more, 
for eczema (claimed as dry skin), variously diagnosed as 
seborrehic dermatitis of the scalp and eczema craquele´ 
of the legs have been met.  38 U.S.C.A. § 1155, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code (DC) 7806 (2002), effective prior 
to August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 
7806 (2006), effective August 30, 2002.

7.	 Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent rating, but no more, 
for left carpal tunnel syndrome (claimed as finger and 
hand pain) have been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a, DC 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claims for service connection are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to her.  
While the decision, herein, grants compensable evaluations 
for the veteran's service-connected left hand and skin 
disabilities, the Board leaves to the RO to implement the 
Board's grant of the initial 10 percent ratings for left 
carpal tunnel syndrome and eczema.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

In an August 2002 letter, issued prior to the December 2002 
rating decision, the RO informed the appellant of its duty to 
assist her in substantiating her claims under the VCAA, and 
the effect of this duty upon her claims.  Further, in the 
December 2002 rating action, appellant was instructed what 
the bases for the assigned ratings was, and why a higher 
rating was not for assignment.  Thus she was put on notice of 
the information needed for a higher rating.  In addition, the 
appellant was advised, by virtue of a detailed April 2004 
statement of the case (SOC) of the pertinent law, and what 
the evidence must show in order to substantiate her claims.  
We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that the SOC 
issued by the RO clarified what evidence would be required to 
establish service connection and increased ratings.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the April 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims files, and that neither she nor 
her representative has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records are not referable to complaints or 
diagnosis of, or treatment for shoulder, low back, or eye 
disorders or anemia.  The records show that the veteran was 
treated once, in March 1982, for a urinary tract infection.  
She was also treated for complaints of left wrist pain 
described as a left wrist soft tissue injury (in 1983) and 
for a skin rash on her face in January 1982 and thought to be 
tinea corpus.
Post service, medical records from the Camp Lejeune Naval 
Hospital and other private records, dated from 1984 to 2004, 
are associated with the claims files.  The records reflect 
the veteran's diagnosis of postpartum anemia (in January 
1987) and subsequent treatment for chronic anemia (in April 
2001).  In December 1990, the records reflect the veteran's 
diagnosis of myopic astigmatism, with no other problems noted 
on the optometric record.  The records dated at that time 
also reflect her complaints of frequent urination with 
burning and urgency, with complaints of urinary problems (in 
1997), and treatment for urinary tract infections and acute 
cystitis (in 2003).  The outpatient records further reveal 
repeated treatment for right shoulder pain, variously 
diagnosed as a right rotator cuff inflammatory process (in 
December 1993), and subacromial bursitis (in May 1995), left 
shoulder pain, diagnosed as acromioclavicular arthritis (in 
August 2002), and low back pain (starting in approximately 
1997) and diagnosed as degenerative disc changes and bulging 
on a June 2004 magnetic resonance image.  

On a September 1988 report of medical history the veteran 
checked no to having eye trouble, skin diseases, a painful or 
trick shoulder and recurrent back pain.  She said she did not 
wear glasses and had vision in both eyes.

The Camp Lejeune outpatient records document the veteran's 
repeated treatment for dermatitis on her scalp and follicular 
scalp papules diagnosed as seborrhea.  In November 1999, she 
was seen for a rash in the frontal area of the scalp.  
Seborrheic dermatitis of the frontal scalp and eczema 
craquele´ of the legs were diagnosed.

The outpatient records indicate that when seen in the Camp 
Lejeune medical facility in January 2001, the veteran 
complained of numbness and tingling in her fingers and 
probable carpal tunnel syndrome was noted.  When seen in June 
2002, she complained of bilateral hand and wrist pain.  On 
examination, there was full range of motion and neurological 
examination was grossly intact.  The diagnosis was bilateral 
carpal tunnel syndrome for which a wrist cock up splint and 
Motrin were recommended.

According to a September 2002 medical record from N.G.D., 
O.D., the veteran was diagnosed with myopia, astigmatism and 
presbyopia.  No apparent eye pathology was found.  The 
veteran reported seeing Dr. D. since 1999 for eye glasses and 
contact lenses.

In October 2002, VA afforded the veteran a private medical 
examination that was performed by S.S., M.D.  According to 
the examination report, the veteran gave a significant 
history of a left wrist injury in January 1982 and complained 
of dull, aching pain that lasted for 2 days, even with Motrin 
use.  She was evaluated at that time, and given a wrist band 
and salsalate.  Since that time, the veteran experienced 
progressive worsening of symptoms such that she was now 
diagnosed with left hand carpal tunnel syndrome with 
radiating pain into her left wrist.  The veteran also gave a 
significant history of having eczema, particularly on her 
face, arms, and legs, since 1981.  She said the condition was 
constant but flared up in the winter and she used shampoo and 
other medication for treatment.  She currently had it on her 
left lower leg.  The veteran said her activities of daily 
living were limited in that she was unable to vacuum with her 
left hand or garden, take out the trash, or push a lawn mower 
because of her left wrist disability. 

On examination, the veteran had an approximately 4 by 6 
centimeter (cm.) area of exfoliation and crusting consistent 
with eczema of her left lower leg.  There was no systemic or 
nervous manifestation.  Findings of an eye examination were 
essentially normal.  Neurological examination findings showed 
coordination was normal as were findings of a peripheral 
examination.  Reflexes, sensation, and motor strength were 
essentially normal in the upper extremities. The veteran was 
right hand dominant.  It was noted that there was tenderness 
overlying the extensor and flexor tendons.  The veteran 
demonstrated a positive Tinel and Phalen sign.  She had a 
normal range of motion with pain throughout the entire range 
of motion on the left with a normal right wrist.  There was 
no ankylosis present.  Range of motion of the left wrist was 
dorsiflexion from 0 to 70 degrees, palmar flexion from 0 to 
80 degrees, radial deviation from 0 to 20 degrees, and ulnar 
deviation from 0 to 45 degrees.  It was noted that range of 
motion of the left wrist was additionally limited by pain.  
X-rays of the left wrist were normal.  

Diagnoses included left wrist injury with subsequent left 
wrist carpal tunnel syndrome that caused the veteran to have 
minor effects on her activities of daily living as well as 
her ability to perform job functions.  Eczema was also 
diagnosed and Dr. S.S. commented that the veteran currently 
had active eczema on her left lower leg.  

Outpatient medical records from Camp Lejeune indicate that, 
in July 2003, the veteran was noted to have areas of 
depigmentation on her face and was referred to the 
dermatology clinic.  When seen in September 2003, the veteran 
was noted to have a history of lesions and atopic dermatitis.  
She had hypopigmented macules on both cheeks that were 1/2 to 1 
cm. wide with sharp irregular borders, and also noted on both 
thighs.  She had dry skin all over with a peculiar crack 
pattern and hypopigmentation.  The clinical assessment was 
Pitriasis alba.

A February 2003 private medical record reflects the veteran's 
history of left hand carpal tunnel syndrome with numbness and 
skin irritation.  Some clearing of eczema was noted on 
examination.  Diagnoses included moderate carpal tunnel 
syndrome and mild atopic eczema.  Elidel, a topical ointment, 
was prescribed.

In February 2004, VA afforded the veteran another private 
examination performed by B.T., M.D.  According to the 
examination report, the veteran had eczema since 1981 or 1982 
that flared up every three or four months and lasted three or 
four weeks.  She had constant flaking or scaling on both 
lower legs, and had flare ups on her face and scalp every 
winter, or when the temperature was below 45 degrees for two 
or more days, and lasted several weeks, until the temperature 
rose above 45 degrees.  "It" (her eczema, apparently) 
involved the areas exposed to the sun, namely, her face.  Her 
legs were not exposed because she wore pants most of the 
time.  Treatment included prescribed topical cream and she 
said her head itched at night.

Further, the veteran said she was diagnosed with 
deteriorating nerve disease since 1983 that involved her 
neck, back, shoulder, hand fingers, and thumb.  She had 
tingling or numbness, constant pain, weakness, and pain that 
traveled from the fingers, hand, and back to the neck and 
shoulders.  She was unable to sit up or lie in the same 
position for long because of a stiff neck.

On examination, the veteran appeared to be well-developed and 
in no distress.  Examination of her skin was negative except 
for the skin of the anterior, lateral and medial aspect of 
both lower legs below the knees where there was a mild 
scaling and crusting that showed no hypo or hyper 
pigmentation and just a slight scaliness.  It was not 
associated with any systemic disease or nervous condition.

Examination of the veteran's eyes was essentially normal. 

Neurological examination revealed that sensory function was 
within normal limits in both the upper and lower extremities 
except for what the veteran described as numbness and 
tingling of the right thumb.  Increased sensitivity to 
pinprick was noted on the medial aspect of the right forearm.  
Reflexes were equal and at 1+ bilaterally, and motor function 
was within normal limits in the upper and lower extremities.  

Diagnoses included eczema and median nerve paralysis.  Dr. 
B.T. commented that the veteran had eczema of the lower 
extremities that covered 1.0 percent of the body surface.  No 
flare-up was seen on her face and he noted that she was 
examined in mid-winter.  Abnormal sensation over part of the 
right medial nerve distribution was noted. 

III.	Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

1.	Myopia and Presbyopia with Astigmatism.

The veteran has contended that service connection should be 
granted for myopia and presbyopia with astigmatism.  Although 
the evidence shows that the veteran currently has these 
visual disorders, no competent medical evidence has been 
submitted to show that these disabilities are related to 
service or any incident thereof.  On the other hand, the SMRs 
are entirely negative for any complaints of, or treatment 
for, a lack of visual acuity and the first post-service 
evidence of record of myopia and presbyopia is from December 
1990, more than seven years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's myopia and presbyopia with 
astigmatism to service or any incident of service has been 
presented.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Presbyopia, more commonly known as farsightedness, is defined 
as impairment of vision due to advancing years or old age.  
Id. at 1349.  Myopia and presbyopia are refractive orders of 
the eyes that are not generally eligible for disability 
compensation.  See 38 C.F.R. § 3.303(c).  In fact, in 
December 1990, the outpatient record that diagnosed myopic 
astigmatism noted no other problems.  In October 2002 and 
February 2004, Drs. S.S. and B.T., respectively, who examined 
the veteran, reported essentially ocular examination 
findings. 

Accordingly, the Board finds that the preponderance of the 
objective medical evidence of record is against the claim for 
service connection for myopia and presbyopia with 
astigmatism.  

2.	Urinary Tract Infection

The veteran has also contended that service connection should 
be granted for a urinary tract infection.  Although the 
evidence shows that the veteran currently has urinary tract 
infections or cystitis, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that, aside from one isolated entry in March 
1982, the SMRS are devoid of any reference to diagnosis of or 
treatment for a urinary tract infection and the first post 
service evidence of record of urinary problems is from 1990, 
more than 7 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's urinary tract infection to 
service or any incident of service has been presented.

3.	Low Back Pain

The veteran has also contended that service connection should 
be granted for low back pain.  Although the evidence shows 
that the veteran currently has degenerative disc changes and 
bulging in her spine, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that the SMRS are totally devoid of any reference to 
a complaint or diagnosis of, or treatment for, low back pain 
and the first post service evidence of record of low back 
pain is from 1997, more than 14 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's low back pain 
to service or any incident of service has been presented.



4.	Bilateral Shoulder Disorder, Variously Diagnosed as 
Right Shoulder Bursitis and Left Shoulder Arthritis 
(clamed as Shoulder Pain, Bursitis, Chronic Neck 
Pain, and Sleep Disruption).

Additionally, the veteran has contended that service 
connection should be granted for a bilateral shoulder 
disorder, variously diagnosed as right shoulder bursitis and 
left shoulder arthritis.  Although the evidence shows that 
the veteran currently has right shoulder bursitis and left 
shoulder acromioclavicular arthritis, no competent medical 
evidence has been submitted to show that these disabilities 
are related to service or any incident thereof.  On the other 
hand, the record reflects that the SMRS are entirely negative 
for any reference to complaints or diagnosis of, or treatment 
for, a left or right shoulder disorder and the first post-
service evidence of record of right shoulder bursitis is from 
May 1995, more than 12 years after her separation from 
service, and left shoulder arthritis was noted in August 
2002, more than 19 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's bilateral shoulder disorder, 
variously diagnosed as right shoulder bursitis and left 
shoulder arthritis, to service or any incident of service has 
been presented.

5.	Anemia

The veteran has contended that service connection should be 
granted for anemia.  Although the evidence shows that the 
veteran currently has anemia, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that the SMRS are totally negative for any 
reference to a diagnosis of or treatment for anemia and the 
first post-service evidence of record of anemia is from 
January 1987 when postpartum anemia was noted, more than 4 
years after the veteran's separation from service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's anemia to service or any incident of service has 
been presented.




6.  All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that she has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of her claimed right shoulder bursitis, left 
shoulder arthritis, myopia and presbyopia with astigmatism, 
anemia, low back pain, and urinary tract infection.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed right shoulder bursitis, left shoulder 
arthritis, myopia and presbyopia with astigmatism, anemia, 
low back pain, and urinary tract infection.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
right shoulder bursitis, left shoulder arthritis, myopia and 
presbyopia with astigmatism, anemia, low back pain, and 
urinary tract infection.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
right shoulder bursitis, left shoulder arthritis, myopia and 
presbyopia with astigmatism, anemia, low back pain, and 
urinary tract infection is not warranted.

B. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected skin and left hand disabilities, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes as to the issues decided herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disabilities adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
to injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The Board notes that a December 2002 rating decision granted 
service connection for eczema and left hand carpal tunnel 
syndrome, each assigned noncompensable disability ratings.  
In February 2003, the RO received the veteran's notice of 
disagreement with the disability evaluations awarded to her 
service-connected left hand and skin disabilities.  The Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

1.	Initial Compensable Rating for Eczema (claimed as dry 
skin) and variously diagnosed as Seborrehic Dermatitis 
of the Scalp and Eczema Craquele´ of the Legs.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the April 2004 SOC, the RO considered the veteran's claim 
under the both the old and new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action, and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. at 384.

Under DC 7806, effective prior to August 30, 2002, a 
noncompensable rating was warranted where the skin disability 
was productive of slight, if any, exfoliation, exudation or 
itching, or on a non exposed surface or small area.  A 10 
percent evaluation was warranted where the skin disability 
was productive of exfoliation exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Pursuant to the revised criteria, effective August 30, 2002, 
if the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that she has disability from scars. See, 
e.g., 38 C.F.R. § 4.118, DC 7800 (2005).  Therefore, the RO 
has appropriately considered the veteran's service-connected 
skin disability from eczema consistent under Diagnostic Code 
7806 for ratings of eczema or dermatitis.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  See Bowers; Ardison.

Considering the old rating criteria, effective prior to 
August 30, 2002, and reading the evidence in the light most 
favorable to the veteran, the Board is of the opinion that 
the evidence warrants a 10 percent evaluation for a skin 
disability productive of exfoliation, exudation or itching 
involving an exposed surface.  Here the outpatient records 
from Camp Lejeune, dated from 1984 to 2004, reflect that the 
veteran's skin disability intermittently erupted and 
necessitated medical treatment that included prescribed 
topical ointment and some oral medication.  She repeatedly 
complained of an itching scalp.  In July and September 2003, 
it was particularly noted that she had eruptions on both 
cheeks on her face and both thighs with hypo pigmented 
macules that were 1/2 to 1 cm wide on her cheeks and also on 
her thighs.  However, the Board notes that the medical 
evidence does not show that the service-connected skin 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that it was exceptionally repugnant.  When 
examined by Dr. S.S. in October 2002, the veteran complained 
of constant eczema on her face, arms and legs since 1981.  On 
examination, Dr. S.S. said that the veteran had a 4 by 6 cm. 
area of exfoliation and crusting consistent with eczema of 
the left lower extremity with no nervous or systemic 
manifestations.  The veteran used prescribed topical ointment 
for it.

But on examination in February 2004, the veteran said that 
she experienced flare ups every three or four months that 
lasted three to four weeks and complained of constant flaking 
or scaling of both lower legs with an itchy head.  She 
reported flare ups of her face and scalp during the winter in 
cold weather.  On examination, Dr. B.T. said the veteran's 
skin was negative except for the skin of the anterior lateral 
and medial aspect of both lower legs where there was mild 
scaling and crusting with an area of slight scaliness without 
hypo or hyper-pigmentation.  Dr. B.T. said that the veteran's 
eczema of the lower extremities covered 1 percent of her 
body.

However, the objective medical findings do not demonstrate 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement such as would warrant a 30 percent 
rating under Diagnostic Code 7806, as in effect prior to 
August 30, 2002.  In fact, in February 2004, Dr. B.T 
described the veteran as having only mild scaling and 
crusting with slight scaliness.

Nor is a rating in excess of a 10 percent warranted under the 
new regulations effective August 30, 2002 as the objective 
medical evidence does not even show that the service-
connected skin disorder is manifested by involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period.  In fact, in February 
2004, Dr. B.T. reported that only 1 percent of the body was 
affected by the service-connected skin disability.  In 
addition, the veteran is not shown to have received systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of even six weeks or more.

Accordingly, resolving reasonable doubt in the veteran's 
favor, a 10 percent rating, but no more, is warranted for her 
service-connected eczema under the rating criteria effective 
prior to August 20, 2002.  38 U.S.C.A. § 5107(b).

2.	Initial Compensable Evaluation for Left Carpal Tunnel 
Syndrome (claimed as Finger and Hand Pain)

The veteran's service-connected left carpal tunnel syndrome 
is currently assigned a non-compensable disability evaluation 
under DC 8599-8515.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Here, the veteran's service-
connected left carpal tunnel syndrome is rated as analogous 
to paralysis of the median nerve under DC 8515.  38 C.F.R. § 
4.20.

Under DC 8515, evaluations of 10, 30, and 50 percent, 
respectively, are assigned for mild, moderate, and moderately 
severe, incomplete paralysis of the major upper extremity and 
10, 20, and 40 percent for the minor extremity.  Id.  "When 
the involvement is wholly sensory the rating should be for 
the mild, or at most, the moderate degree."  The ratings for 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor."  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2006).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  

Here, the objective medical evidence, including the findings 
of the October 2002 and February 2004 examinations, and the 
outpatient records, reflect the veteran's continued 
complaints of hand and wrist pain, and numbness and tingling 
in her fingers.  The October 2002 examination report found 
that the veteran had tenderness overlying the extensor flexor 
tendons and pain with positive Tinel and Phalen signs and 
normal range of motion, that Dr. S.S. said had pain 
throughout the entire range of motion on the left side and 
that was additionally limited by pain.  Dr. S.S. commented 
that the left carpal tunnel syndrome caused the veteran to 
have minor effects on her activities of daily living and her 
ability to perform job functions.

Although, in February 2004, Dr. B.T. reported normal sensory 
function in the upper left extremity except for numbness and 
tingling in the right thumb.  Thus, giving the veteran the 
benefit of the doubt, the Board finds that the veteran's left 
hand neurologic problems most nearly approximate the 10 
percent disability evaluation under Diagnostic Code 8515 for 
median nerve injury.  The veteran does have chronic 
neurological manifestations of sufficient severity to warrant 
a 10 recent evaluation for her left hand carpal tunnel 
syndrome for mild, incomplete paralysis of the median nerve 
under Diagnostic Code 8515.  However, the Board does not find 
that a higher rating is warranted under Diagnostic Code 8515 
as the symptomatology is wholly sensory and is mild rather 
than moderate in degree, as described by the October 2002 and 
February 2004 examiners.  

Thus, for the reasons explained above, resolving all doubt in 
the veteran's favor, the evidence supports the assignment of 
an initial 10 percent evaluation, but no more, for left 
carpal tunnel syndrome.  The benefit of the doubt has been 
resolved in the veteran's favor to this limited extent. 

3.	Both Disabilities

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for her service-connected skin or left 
hand disabilities.  Nor has she asserted an inability to work 
due to the disorders.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected skin 
and left hand carpal tunnel syndrome disabilities, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
her original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


ORDER

Service connection for myopia and presbyopia with astigmatism 
is denied.

Service connection for a urinary tract infection is denied.

Service connection for low back pain is denied.

Service connection for a bilateral shoulder condition, 
variously diagnosed as right shoulder bursitis and left 
shoulder arthritis (clamed as shoulder pain, bursitis, 
chronic neck pain, and sleep disruption) is denied.

Service connection for anemia is denied.

An initial compensable rating of 10 percent, but no more, for 
eczema (claimed as dry skin) and variously diagnosed as 
seborrehic dermatitis of the scalp and eczema craquele´ of 
the legs is granted, subject to the laws and regulations 
governing the grant of monetary awards.

An initial compensable evaluation of 10 percent, but no more, 
for left carpal tunnel syndrome (claimed as finger and hand 
pain) is granted subject to the laws and regulations 
governing the grant of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


